United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2676
                                   ___________

Patricia D. Pratt,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Michael J. Astrue, Commissioner         *
of Social Security Administration,      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 31, 2010
                                Filed: April 21, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Patricia D. Pratt appeals from the district court’s1 order affirming the final
decision of the Commissioner of Social Security, which denied her application for
disability insurance benefits and supplemental security income. In her February 2004
application, Pratt alleged she has been disabled since May 28, 2000. After a hearing,
an administrative law judge (ALJ) found that Pratt’s impairments of fibromyalgia,


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
pain, and depression were severe but did not meet a listed impairment either singly or
in combination; her allegations regarding her limitations were not fully credible; she
had the residual functional capacity (RFC) to perform the exertional demands of light
work with additional limitations; she could not perform her past relevant work; and
she could perform work as a surveillance system monitor, call out operator, and order
clerk. After the Appeals Council denied review, the district court affirmed.

        We reject Pratt’s contention that the ALJ improperly disregarded the opinion
of neuropsychologist Vann Smith, who examined Pratt once and completed a mental
RFC questionnaire wherein he rated her as unable to meet competitive standards or
as seriously limited in several categories required for performing unskilled work. We
conclude that the ALJ properly discounted the RFC assessment in Dr. Smith’s report
after finding that it was not supported by the objective evidence in the record and that
it contrasted sharply with the evidence in the record as a whole. See Goff v. Barnhart,
421 F.3d 785, 791 (8th Cir. 2005) (global-assessment-of-functioning score of 58 was
inconsistent with doctor’s opinion that claimant suffered extreme limitations);
Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001) (failure to allege depression
in disability application was significant); cf. Smith v. Shalala, 987 F.2d 1371, 1375
(8th Cir. 1993) (report of single-visit psychiatrist who found disabling mental
impairments was properly discredited where mental impairment was not alleged in
application, claimant had not previously sought or been referred for mental health
treatment, and treating doctor noted only occasional periods of anxiety).

      Although Pratt argues that the ALJ failed to develop the record regarding her
mental limitations, the ALJ referred her for a consultative psychological examination
with Robert Hudson, Ph.D., and found that Pratt had mental limitations closely
following those set out by Dr. Hudson. See Haley v. Massanari, 258 F.3d 742, 749
(8th Cir. 2001) (record must contain sufficient information for ALJ to make informed
decision). The ALJ also properly considered Pratt’s impairments in combination. See
Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994) (where ALJ found claimant did not

                                          -2-
have impairment or combination equaling listing-level impairment and referred to
evidence as a whole, ALJ properly considered combined effect of impairments).

       We conclude that the ALJ gave sufficient weight to the opinion of Pratt’s
treating physician, Dr. Safwan Sakr, that she had fibromyalgia. The ALJ referred
Pratt to Dr. Ted Honghiran for a consultative orthopedic evaluation, and combined
elements from the RFC assessments of both doctors in determining Pratt’s RFC.
Although the ALJ did not include a few of the restrictions assessed by Dr. Sakr, the
ALJ noted the lack of objective medical evidence and Pratt’s failure to follow Dr.
Sakr’s treatment recommendations, as well as the fact that Dr. Honghiran’s
assessment did not include the omitted restrictions. See Wagner v. Astrue, 499 F.3d
842, 849 (8th Cir. 2007) (ALJ may credit another medical evaluation over that of
treating physician when other assessment is supported by better medical evidence, or
where treating physician renders inconsistent opinions); Goff, 421 F.3d at 790
(treating physician’s opinion is given controlling weight if supported by medically
acceptable clinical and laboratory diagnostic techniques and not inconsistent with
other substantial evidence).

      We hold that the ALJ’s credibility finding is supported by consideration of
medical records, daily activities, failure to comply with treatment recommendations,
and lack of mental health treatment. See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir.
2000) (if adequately explained and supported, credibility findings are for ALJ to
make).

      Accordingly, we affirm.
                     ______________________________




                                        -3-